Title: To Thomas Jefferson from Abner Waugh, 14 July 1806
From: Waugh, Abner
To: Jefferson, Thomas


                        
                            Sir
                            
                            Fredericksbg. July 14th. 1806
                        
                        If I were not deliberately persuaded that I am now addressing myself to one who possesses, in an eminent
                            degree, the best feelings that dignify human nature, I could never have prevailed upon myself to have undertaken the Task,
                            which imperious necessity imposes upon me, of speaking of myself to a person to whom I am, I dare say, unknown.
                            That necessity with a simple narrative of a few facts will constitute my Apology.
                        At an early period, after entering into the Service of the Church, I thought myself called upon to lend my
                            humble, & feeble aid to my injured & oppressed Country; & was appointed as Chaplain to, perhaps, to the first
                            Company of Volunteers raised in this State, in Carolina, in May 1775. I was afterwards appointed Chaplain to the 2d.
                            Virgna. Regt. under Woodfords, was in the Battle of the G. Bridge, accompanied the Regimts. to Norfolk; & soon
                            after retired into my parish of St. Mary in Caroline; where I have endeavoured consciously to discharge the Duties of a Minister of the Gospel. I last year removed to this place, where,
                            the Duty laying not extensively over a large District, with the addition of a School, I might be enabled to pass the
                            Evening of my life without being burthensome to the Public or to Individuals: but want of health has maugerd all my hopes, &, within a few days, I expect to avail myself of a benevolent
                            Invitation from Col. Taylor of Hazlewood, of making his House an Asylum in my afflicted State. In this State some
                            pecuniary aid would be acceptable; & to solicit from you some assistance upon the Occasion is the Object of my present
                            address.
                        That you may long enjoy the Satisfaction resulting from the consciousness of a life devoted to liberal &
                            virtuous Pursuits, the good of Mankind, & the Prosperity & Happiness of your Country, is the wish of Millions; but of
                            none more ardently so than that of 
                  respected & esteemed Sir, yr. mo. obt. Servt.
                        
                            Abner Waugh
                            
                        
                    